Citation Nr: 0406009	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-26 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO denied entitlement to a permanent and total 
disability rating for purposes of a non service-connected 
pension.  The veteran filed a notice of disagreement (NOD) in 
March 2003 and a statement of the case (SOC) was issued in 
August 2003.  The veteran submitted a substantive appeal in 
September 2003.  

In response to the veteran's request, in December 2003, the 
veteran offered testimony during a travel board hearing 
before the undersigned; a transcript of that hearing is 
associated with the claims file.  Also in December 2003, the 
Board granted the veteran's motion to have his appeal 
advanced on the docket.                38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board also notes that in an October 2003 statement from 
the veteran, the veteran set forth claims for service 
connection for bipolar disorder and for post-traumatic stress 
disorder (PTSD).  While the RO has sent to the veteran an 
October 2002 letter pertaining to the duties to notify and 
assist with respect to the claim for service connection for 
PTSD, it does not appear that the RO has acted on the 
veteran's claim for service connection for bipolar disorder.  
As this matter is not properly before the Board, it is 
referred to the RO for appropriate action and initial 
adjudication.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The veteran was born in August 1949, served on active 
service in a period of war, has received the equivalent of a 
high school education, and has not been employed for 
approximately 15 years.  

3.	The veteran's disabilities of record are a panic disorder 
(found 50 percent disabling) and hypertension (found 10 
percent disabling).

4.	The evidence of record indicates that the veteran's panic 
disorder disability is manifested by severe anxiety, chronic 
depression, social phobia, deterioration in familial and 
other relationships, and severe occupational social 
impairment, and is therefore more indicative of a 70 percent 
disability rating.

5.	The veteran's disabilities furthermore render him 
unemployable, thus they are totally disabling under the 
criteria in § 4.17.  


CONCLUSION OF LAW

The veteran meets the schedular requirements for pension, and 
he is furthermore rendered unemployable by the disabilities 
of record, and thus he is entitled to a permanent and total 
disability rating for pension purposes.  38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.2, 4.3, 4.4, 4.7, 4.15, 4.16, 4.17, 4.25, 
4.104, 4.126, 4.130, Part 4, Diagnostic Codes 7101, 9412, and 
9440 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for nonservice-
connected pension (consistent with the veteran's request), 
the Board finds all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.  

II.  Background

The veteran served on active duty with the Army from June 
1968 to June 1971 in Germany, during a period of war for VA 
purposes.

In its June 1981 decision the RO awarded the veteran non 
service-connected pension benefits, effective March 27, 1980, 
as a result of the veteran's nonservice-connected post-
operative residuals of a duodenal ulcer, rated at 60 percent 
disabling, and anxiety with associated hyperventilation, 
rated at 30 percent disabling.  

In a March 1983 decision, the RO discontinued entitlement to 
nonservice-connected pension benefits on the basis that the 
disability rating for the veteran's nonservice-connected 
post-operative residuals of a duodenal ulcer had declined 
from 60 percent to 20 percent, resulting in a combined rating 
of 40 percent that was below the scheduler criteria for total 
disability. 

Medical records from November 1991 to June 2002 from various 
private physicians document the veteran's treatment for an 
anxiety disorder and for symptoms of depression, as well as 
for high blood pressure beginning in 1996.

The veteran filed a claim for nonservice-connected pension in 
September 2002.

Medical records from the VA Medical Center (VAMC) in 
Birmingham, Alabama, from the Decatur/Madison community based 
outpatient clinic in Madison, Alabama, from November 2001 to 
October 2002, and from January 2003, indicate the veteran's 
repeated complaints of anxiety, hyperactivity, social phobia, 
panic attacks, and obsessive-compulsive behavior.  In 
September 2002 in particular, the veteran reported that there 
are times when his symptoms are exacerbated to the point that 
he does not feel that he can interact with anyone, and 
consequently he does not venture out of his house.  He was 
objectively noted by a VA physician as having anxiety 
disorder and a possible bipolar disorder.  

On VA examination in January 2003, the veteran reported that 
he had been depressed for most of his life, and that he 
continued to experience depression.  He further reported a 
high level of anxiety, frequent panic attacks, difficulty 
sleeping, decreased energy, and decreased concentration.  
With respect to his anxiety, the veteran stated that this 
condition was significantly heightened in social situations, 
including in situations where only one other individual was 
present.  The veteran also indicated that he had not worked 
in the past fifteen years, that he last worked as a manual 
laborer, and that he completed the ninth grade of high school 
and later obtained his GED.  

The VA examiner noted that the veteran's mood was anxious and 
that his affect was congruent with his mood.  He did not show 
suicidal or homicidal ideations and did show adequate insight 
and judgment.  The examiner provided a diagnosis of a panic 
disorder with features of social phobia and dysthymia, and 
further assigned a Global Assessment of Functioning (GAF) 
score of 60.   

In its February 2003 decision, the RO denied the veteran's 
request for a nonservice-connected pension based on a 
permanent and total disability rating on the basis of the 
veteran's 50 percent disability rating for the nonservice 
connected panic disorder and 10 percent disability rating for 
nonservice connected hypertension. 

In an April 2003 statement submitted to the RO, the veteran 
recounted having mental health problems during service 
including anxiety, depression, and social isolation, and he 
further indicated that he continues to experience these 
problems to the degree that he requires extensive psychiatric 
treatment.

Medical records from VAMC Birmingham from June 2003 to August 
2003 document the veteran's continued complaints of anxiety, 
depression, panic attacks, and inability to go out in public.  
A June 2003 treatment record noted as well the veteran's 
account of experiencing certain "vegetative symptoms" of 
depression, including lack of energy and lack of interest in 
any recreational activities or hobbies.  A July 2003 record 
of an evaluation by a VA psychiatrist noted additional 
subjective complaints of infrequent dissociative episodes, 
and of alternating moods of extreme depression and euphoria.  
The VA psychiatrist provided an assessment of anxiety 
disorder and bipolar disorder, with an assigned GAF of 50.  

During the December 2003 hearing, the veteran discussed his 
recurrent symptoms of anxiety, depression, difficulty with 
concentration, and frequent panic attacks.  The veteran 
indicated that he once attempted suicide.  He further 
indicated that he experiences recurrent feelings of 
nervousness and restlessness, that he has no hobbies or 
social outlets, that on a daily basis he remains indoors, and 
sits alone and is inactive, and that his relationships with 
family members other than his spouse have deteriorated or are 
non-existent due to his mental condition.  The veteran also 
stated that he is presently taking numerous medications to 
alleviate his symptoms and that he attends psychiatric 
treatment sessions at minimum once every two months.  The 
veteran additionally expressed grave concern for his future 
if he could not improve his mental condition. 

The veteran also stated during the December 2003 hearing with 
respect to his work history and present degree of 
employability, that following his separation from service in 
June 1971 he worked on and off for a number of years as a 
laborer.  The veteran stated that he last worked for wages in 
1989, performing various odd jobs, and has not worked since 
then.  Presently the veteran is 54 years old.  He has a high 
school GED, and no other vocational training.  The veteran 
applied for Social Security disability benefits several years 
ago, and his request for benefits was denied.  The veteran 
and his spouse are currently homeless, staying temporarily in 
a motel room, and their only source of income is from his 
spouse's part-time job.  The veteran additionally stated that 
he feels that he can never work again because of his mental 
condition.  

III.  Analysis

The United States Court of Veterans Appeals (Court) has 
provided an analytical framework for application in pension 
cases.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The holdings in these 
cases are to the combined effect that the VA has a duty to 
ensure:  That an appropriate rating for each disability of 
record is assigned using the approach mandated by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability test," a 
determination must then be made whether there is entitlement 
to nonservice-connected disability pension on an 
extraschedular basis.  

The average person (or objective) test is rooted in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates 
that a total disability will be found to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  

The unemployability (or subjective) test arises from 
38 U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2) and 4.17 
and mandates that where it is shown that the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantial gainful employment.  If 
so, the veteran again meets the requirements under the law 
for the benefit at issue.  
Finally, if the veteran does not meet either the "average 
person" or the "unemployability" test, a determination is 
required as to whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.  

For a veteran who served in a period of war, as in this case, 
the schedular criteria for a nonservice-connected disability 
pension are met when the veteran has two or more 
disabilities, one of which is ratable at 40 percent or more, 
and there is additional disability sufficient to bring the 
combined evaluation to 70 percent or more.  38 C.F.R. § 4.16.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  As indicated, separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  In 
evaluating the veteran's disabilities, the Board considers 
the current examination reports in light of the whole 
recorded history to ensure that the current rating accurately 
reflects the disability present.  38 C.F.R. § 4.2.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The record indicates that the veteran's most disabling 
condition is his panic disorder with symptoms of depression, 
anxiety, and social phobia.  The veteran's panic disorder has 
been rated as 50 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9400.  Under that code, a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id. 

After review of the record in light of the above-cited 
criteria, and affording the veteran the benefit of the doubt 
(see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's nonservice psychiatric symptoms more 
nearly approximate the criteria for the 70 percent rating-
that is, his symptoms are indicative of occupational and 
social impairment with deficiencies in most areas.  

The evidence of record indicates, as reflected in the January 
2003 VA examination, that the veteran has a panic disorder 
with symptoms of severe anxiety, chronic depression, and 
social phobia.  VA medical treatment records both prior to 
and following the examination also document the likelihood of 
a bipolar disorder, as well as the veteran's reports of 
difficulty sleeping, decreased energy and concentration, and 
infrequent dissociative episodes.  Additionally, as the 
veteran stated during the December 2003 hearing, he 
experiences on a daily basis feelings of nervousness and 
restlessness, other than his spouse he has no social outlets 
and has very limited or nonexistent relationships with family 
members, and he has been unable to work for the past 15 years 
as a result of his mental condition.  The veteran further 
indicated that he has attempted suicide once in the past.  
These symptoms suggest occupational and social impairment 
with deficiencies in most areas.  

The Board also emphasizes that the GAFs assigned by the 
January 2003 VA examiner and by VA psychiatric staff are 
consistent with the assignment of a 70 percent rating in this 
case.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  On 
VA examination in January 2003, the examiner assigned a GAF 
of 60, and more recent VA outpatient treatment records 
reflect a GAF of 50.  According to the DSM-IV, a GAF score 
between 51 and 60 is indicative of moderate symptoms (i.e., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 41 to 50 suggests that 
psychiatric disability is manifested by serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The Board finds that these GAF scores, of 60 
and 50 respectively, are consistent with the level of 
impairment contemplated by the 70 percent evaluation.  

Given the veteran's increased rating for his panic disorder 
disability of 70 percent, and his existing rating of 10 
percent for his hypertension disability, the veteran now 
meets the schedular requirements for a total disability 
rating for pension purposes under 38 C.F.R. §§ 4.16 and 4.17 
(2003).  The veteran's panic disorder disability qualifies 
pursuant to § 4.16 as a disability rated at 40 percent or 
more, and furthermore both disabilities, when considered in 
the aggregate, amount to a combined rating of 70 percent 
under 38 C.F.R. § 4.25.     

The evidence of record also indicates that the remaining 
criteria for establishing a total disability rating for 
pension purposes pursuant to §§ 4.16 and 4.17 are met, in 
that the veteran's disabilities are permanent in nature and 
moreover render him incapable of substantial gainful 
employment.  There is no indication from the medical evidence 
of record that either of these conditions will be completely 
treated or significantly alleviated in the near future.  

The evidence of record also documents the veteran's 
unemployability.  Medical evidence of record documents the 
veteran's severe anxiety, recurring panic attacks, social 
phobia, and chronic depression with the likelihood of bipolar 
characteristics as well.  The January 2003 VA examiner and a 
VA staff psychiatrist in July 2003 assessed GAF scores for 
the veteran of 60 and 50, respectively.  The veteran has also 
reported to VA psychiatric staff and at the December 2003 
hearing that his social anxiety is so pronounced that he is 
frequently unable to go out in public, that he experiences 
social anxiety in the presence of even one individual as well 
as when out in crowds, and that on a daily basis he remains 
indoors, and sits alone and is inactive.  Additionally, the 
veteran stated that he has not been able to work in 15 years 
due to his condition, and towards the end of the period when 
he was working he did not have steady employment, but rather 
appears to have had only marginal employment in a series of 
odd jobs.  The veteran has no academic or vocational training 
beyond his high school GED.  He is undergoing continuous 
psychiatric therapy and is taking various medications for his 
panic disorder and related mental conditions, and he feels 
that he will never be able to work again because of his 
mental condition.

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
there is competent evidence supporting the granting of a 
permanent and total disability rating for pension purposes.  
As the veteran has requested, and is being granted, a total 
disability rating for pension purposes, the rating granted 
herein is a full grant of the benefits sought on appeal.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



